Case 1:19-cv-05045-JMS-TAB Document 1 Filed 12/27/19 Page 1 of 11 PageID #: 1




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 THERESA NELSON,
                                                                   CIVIL ACTION
       Plaintiff,

 v.                                                          COMPLAINT 1:19-cv-05045

 FIFTH THIRD BANK,
                                                             JURY TRIAL DEMANDED
       Defendant.

                                          COMPLAINT

        NOW comes THERESA NELSON (“Plaintiff”), by and through her attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of FIFTH THIRD BANK

(“Defendant”) as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Telephone Consumer Protection

Act (“TCPA”) under 47 U.S.C. §227 et seq., the Indiana Deceptive Consumer Sales Act

(“IDCSA”) under I.C. 24-5-0.5 et seq., Invasion of Privacy, and Trespass to Chattels, for

Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for the state law claims

pursuant to 28 U.S.C. §1367.




                                                 1
Case 1:19-cv-05045-JMS-TAB Document 1 Filed 12/27/19 Page 2 of 11 PageID #: 2




   3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Southern District of Indiana and a substantial portion of the events or omissions giving rise

to the claims occurred within the Southern District of Indiana.

                                             PARTIES

   4. Plaintiff is a natural person over 18 years-of-age residing in Marion County, which falls

within the Southern District of Indiana.

   5. Plaintiff is a “person” as defined by 47 U.S.C. §153(39).

   6. Defendant is a national banking institution organized under the laws of the United States

with its headquarters located in Cincinnati, Ohio. Defendant is a foreign company that conducts

business with consumers across the country, including Indiana. Defendant’s registered address for

purpose of process is 36 S. Pennsylvania Street, Suite 700, Indianapolis, Indiana 46204.

   7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

   8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers at all

times relevant to the instant action.

                             FACTS SUPPORTING CAUSES OF ACTION

   9. In 2017, Plaintiff purchased a 2017 Hyundai Sonata, which she financed through

Defendant.

   10. In 2019, Plaintiff began to experience financial hardship, causing her to fall behind on her

scheduled monthly payments to Defendant, thus incurring debt (“subject debt”).

   11. Around the late fall of 2019, Plaintiff began receiving calls to her cellular phone, (317)

XXX-1907, from Defendant seeking to collect upon the subject debt.




                                                 2
Case 1:19-cv-05045-JMS-TAB Document 1 Filed 12/27/19 Page 3 of 11 PageID #: 3




    12. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -1907. Plaintiff is and has always been financially

responsible for the cellular phone and its services.

    13. Defendant has used various phone number when placing calls to Plaintiff’s cellular phone,

including but not limited to: (888) 393-1346 and (800) 837-5745.

    14. Upon information and belief, the above-referenced phone numbers are regularly utilized

by Defendant during its debt collection activity.

    15. During answered calls, Plaintiff experiences a noticeable pause, causing Plaintiff to say

“hello” several times, before being connected to a live representative.

    16. Upon speaking with one of Defendant’s representatives, Plaintiff was informed that

Defendant was attempting to collect upon the subject debt.

    17. Plaintiff explained that she would address the subject debt and demanded that Defendant

stop calling her.

    18. In spite of Plaintiff’s efforts, Defendant has continued to regularly call her cellular phone

through the filing of this lawsuit.

    19. Defendant has also placed multiple calls to Plaintiff’s cellular phone during the same day,

even after being notified to stop.

    20. For instance, Defendant has placed not less than 3 phone calls to Plaintiff’s cellular phone

on the following dates, including but not limited to: December 17, 2019, December 18, 2019, and

December 23, 2019.

    21. Plaintiff has received not less than 50 phone calls from Defendant since asking it to stop

calling.




                                                    3
Case 1:19-cv-05045-JMS-TAB Document 1 Filed 12/27/19 Page 4 of 11 PageID #: 4




   22. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding her rights,

resulting in expenses.

   23. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   24. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls, emotional

distress, increased risk of personal injury resulting from the distraction caused by the never-ending

calls, increased usage of her telephone services, loss of cellular phone capacity, diminished cellular

phone functionality, decreased battery life on her cellular phone, and diminished space for data

storage on her cellular phone.

          COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   25. Plaintiff repeats and realleges paragraphs 1 through 24 as though fully set forth herein.

   26. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   27. Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone.   The noticeable pause that Plaintiff experienced upon answering

Defendant’s calls, as well as the fact that Plaintiff had to repeatedly say “hello” before she was

connected with a live representative, is instructive that an ATDS was being utilized to generate the

phone calls. Additionally, Defendant’s continued contacts after Plaintiff demanded that the phone

calls stop further demonstrates Defendant’s use of an ATDS. Moreover, the nature and frequency

of Defendant’s contacts points to the involvement of an ATDS.



                                                  4
Case 1:19-cv-05045-JMS-TAB Document 1 Filed 12/27/19 Page 5 of 11 PageID #: 5




   28. Defendant violated the TCPA by placing at least 50 phone calls to Plaintiff’s cellular

phone using an ATDS without her consent. Any consent that Plaintiff may have given to Defendant

was specifically revoked by Plaintiff’s demands that Defendant cease contacting her.

   29. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   30. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, THERESA NELSON, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
      pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Plaintiff costs and reasonable attorney fees;

   d. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


         COUNT II – VIOLATIONS OF THE INDIANA DECEPTIVE CONSUMER SALES ACT

   31. Plaintiff repeats and realleges paragraphs 1 through 30 as though fully set forth herein.

   32. Defendant violated I.C. 24-5-0.5-3(a) and (b)(19) by engaging in an unfair, abusive and

deceptive practice through its systematic collection efforts towards Plaintiff.

   33. The IDCSA states:



                                                 5
Case 1:19-cv-05045-JMS-TAB Document 1 Filed 12/27/19 Page 6 of 11 PageID #: 6




               “A supplier may not commit an unfair, abusive, or deceptive act,
               omission, or practice in connection with a consumer transaction.
               Such an act, omission, or practice by a supplier is a violation of this
               chapter whether it occurs before, during, or after the transaction. An
               act, omission, or practice prohibited by this section includes both
               implicit and explicit misrepresentations.” I.C. 24-5-0.5-3(a).

               “Without limiting the scope of subsection (a), the following acts,
               and the following representations as to the subject matter of a
               consumer transaction, made orally, in writing, or by electronic
               communication, by a supplier are deceptive acts: The violation by a
               supplier of 47 U.S.C. 227, including any rules or regulations issued
               under 47 U.S.C. 227.” I.C. 24-5-0.5-3(b)(19).

   34. Plaintiff is a “person” as defined by the IDCSA, I.C. 24-5-0.5-2(a)(2).

   35. Defendant is a “supplier” as defined by the IDCSA, I.C. 24-5-0.5-2(a)(3).

   36. Defendant’s collection calls to Plaintiff were “consumer transactions” as defined by the

IDCSA, I.C. 24-5-0.5-2(a)(1)(C).

   37. Defendant engaged in unfair, abusive, and deceptive behavior in its transactions with

Plaintiff. Through systematic and frequent collection attempts, Defendant used an ATDS to

relentlessly contact Plaintiff. Defendant was specifically notified by Plaintiff to stop contacting

her but refused to do so. Accordingly, any consent Plaintiff may have given to Defendant was

explicitly revoked by her demands that Defendant cease contacting her. However, Defendant

purposefully ignored Plaintiff’s prompts in an abusive attempt to collect payment from her.

   38. Through its conduct, Defendant falsely represented that it had the lawful ability to contact

Plaintiff through means of an ATDS. Once Plaintiff demanded that it stop calling her, Defendant

was obligated under the TCPA to cease its contacts. In defiance of the law, however, Defendant

continued its deceptive conduct and has continuously contacted Plaintiff using various phone

numbers. Defendant uses different phone numbers when placing calls to Plaintiff’s cellular phone

in order to trick her into answering its phone calls and ultimately coerce her into making payment.



                                                 6
Case 1:19-cv-05045-JMS-TAB Document 1 Filed 12/27/19 Page 7 of 11 PageID #: 7




Upon information and belief, Defendant engages in this conduct on a systematic and frequent

basis, knowing that consumers are unlikely to be aware of their rights and susceptible to sustained

pressure.

    39. In violating the TCPA, Defendant also violated one of the specifically enumerated prongs

of the IDCSA, I.C. 24-5-0.5-3(b)(19). “In other words, an IDCSA claim may be based on one or

more of the acts or representations on the list. A claim may be based only on an enumerated act,

and not a representations at all.” Anderson v. O’Leary Paint Co., 2011 U.S. Dist. LEXIS 110837

at 17.

    40. In violating the TCPA, Defendant engaged in illegal behavior during its collection efforts

towards Plaintiff. Defendant intended that Plaintiff rely on its illegal behavior. The IDCSA was

designed to protect consumers, such as Plaintiff, from the exact behavior committed by Defendant.

    41. The IDCSA further states:

               “A person relying upon an uncured or incurable deceptive act may
               bring an action for the damages actually suffered as a consumer as
               a result of the deceptive act or five hundred dollars ($500),
               whichever is greater. The court may increase damages for a willful
               deceptive act in an amount that does not exceed the greater of: (1)
               three (3) times the actual damages of the consumer suffering the
               loss; or (2) one thousand dollars ($1,000).” I.C. 24-5-0.5-4(a)(1)(2).

    42. Although unsuccessful, Plaintiff made attempts to correct Defendant’s deceptive acts by

demanding that it cease contacting her. However, Defendant’s conduct is an incurable deceptive

act of which notice would not remedy. The fact that Defendant was provided with notices to stop

calling and refused to abide by said notices, evidenced by calling Plaintiff at least 50 times after

she told it to stop, shows that its behavior is incurable and that it has no intention of curbing its

behavior.




                                                 7
Case 1:19-cv-05045-JMS-TAB Document 1 Filed 12/27/19 Page 8 of 11 PageID #: 8




    43. Defendant conducts the above described behavior on a wide and frequent basis. This goes

against the state’s goal of preventing the phone from frequently ringing with unwanted calls. Every

call uses some of the phone owner’s time and mental energy, both of which are precious.

    44. In addition to inhibiting Plaintiff’s time and energy, as pled in paragraphs 20 through 24,

Plaintiff has suffered damages as a result of Defendant’s unlawful collection practices. Plaintiff

is entitled to relief pursuant to I.C. 24-5-0.5-4(a)(1)(2).Plaintiff is entitled to relief pursuant to I.C.

24-5-0.5-4(a)(1)(2).

    WHEREFORE, Plaintiff, THERESA NELSON, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

    a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned statutes and regulations;

    b. Awarding Plaintiff damages, in an amount to be determined at trial, as provided under
       I.C. 24-5-0.5-4(a)(1)(2);

    c. Awarding Plaintiff costs and reasonable attorney fees as provided under I.C. 24-5-0.5-
       4(a);

    d. Enjoining Defendant to cease contacting Plaintiff; and

    e. Awarding any other relief as this Honorable Court deems just and appropriate.

                   COUNT III-INVASION OF PRIVACY-INTRUSION UPON SECLUSION

    45. Plaintiff restates and realleges paragraphs 1 through 44 as though fully set forth herein.

    46. Defendant, through its barrage of phone calls, has repeatedly and intentionally invaded

Plaintiff’s privacy.

    47. Defendant’s persistent and unwanted autodialed phone calls to Plaintiff’s cellular phone

eliminated Plaintiff’s right to privacy.

    48. Moreover, Defendant’s behavior in continuously contacting Plaintiff by phone at different

times throughout the day, was highly intrusive and invasive.

                                                    8
Case 1:19-cv-05045-JMS-TAB Document 1 Filed 12/27/19 Page 9 of 11 PageID #: 9




   49. Defendant’s unsolicited phone harassment campaign severely disrupted Plaintiff’s privacy,

disrupted Plaintiff’s sleep, overall focus, and continually frustrated and annoyed Plaintiff into

submission.

   50. These persistent collection calls eliminated the peace and solitude that Plaintiff would have

otherwise had in Plaintiff’s home and/or any other location in which Plaintiff would have normally

brought her cellular phone.

   51. By continuing to call Plaintiff in an attempt to dragoon Plaintiff into payment, Plaintiff had

no reasonable escape from these incessant calls.

   52. As detailed above, by persistently contacting Plaintiff’s cellular phone using an automated

system without her prior express consent, Defendant invaded Plaintiff’s right to privacy, as legally

protected by the TCPA, and caused Plaintiff to suffer concrete and particularized harm.

   53. Defendant’s relentless collection efforts and tactic of repeatedly auto dialing Plaintiff’s

cellular phone after she requested that these calls cease on numerous occasions is highly offensive

to a reasonable person.

   54. Defendant intentionally and willfully intruded upon Plaintiff’s solitude and seclusion by

placing over 50 unconsented phone calls to Plaintiff’s cellular phone.

   WHEREFORE, Plaintiff, THERESA NELSON, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

 a. Declaring that the practices complained of herein are unlawful and violate the
    aforementioned statutes and regulations;

 b. Awarding Plaintiff actual damages;

 c. Award Plaintiff punitive damages;

 d. Award Plaintiff reasonable attorney’s fees and costs;

 e. Enjoining Defendant from contacting Plaintiff; and

                                                   9
Case 1:19-cv-05045-JMS-TAB Document 1 Filed 12/27/19 Page 10 of 11 PageID #: 10




  f. Awarding any other relief as this Honorable Court deems just and appropriate.

                                 COUNT IV-TRESPASS TO CHATTELS

    55. Plaintiff restates and realleges paragraphs 1 through 54 as though fully set forth herein.

    56. Trespass to Chattels is defined as the intentional interference with the possession, or

 physical condition of a chattel in the possession of another, without justification. Prosser, Torts,

 64 (2d ed.).

    57. “The harm recognized by the ancient common law claim of trespass to chattels — the

 intentional dispossession of chattel, or the use of or interference with a chattel that is in the

 possession of another, is a close analog for a TCPA violation.” Mey v. Got Warranty, Inc., 193

 F.Supp.3d 641, 647 (N.D. W. Va. 2016).

    58. Courts have applied this tort theory to unwanted telephone calls and text messages. See

 Czech v. Wall St. on Demand, 674 F.Supp.2d 1102, 1122 (D.Minn. 2009) and Amos Financial,

 L.L.C. v. H&B&T Corp., 48 Misc.3d 1205(A), 2015 WL 3953325, at *8 (N.Y.Sup. Ct. June 29,

 2015).

    59. “Even if the consumer does not answer the call or hear the ring tone, the mere invasion of

 the consumer's electronic device can be considered a trespass to chattels, just as “plac[ing a] foot

 on another's property" is trespass.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1551 (2016) (Thomas,

 J., concurring).

    60. Defendant interfered with Plaintiff’s ability to use her cellular phone while it was in her

 possession.

    61. Defendant barraged Plaintiff with over 50 phone calls, leaving her unable to use or possess

 her cellular phone in the manner in which she wanted to.




                                                 10
Case 1:19-cv-05045-JMS-TAB Document 1 Filed 12/27/19 Page 11 of 11 PageID #: 11




    62. Defendant knew or should have known that its phone calls were not consented to, as

 Plaintiff stated that Defendant must cease contacting her.

    63. Defendant caused damage to Plaintiff’s cellular phone, including, but not limited to, the

 wear and tear caused to the cellular phone, the loss of battery charge, and the loss of battery life.

    64. Plaintiff also suffered damages in the form of stress, anxiety, and emotional distress, from

 Defendant’s continuous interference with her possession of her cellular phone.

    WHEREFORE, Plaintiff, THERESA NELSON, respectfully requests that this Honorable

 Court enter judgment in her favor as follows:

    a. Enter judgment in favor of Plaintiff and against Defendant;

    b. Award Plaintiff actual damages in an amount to be determined at trial;

    c. Award Plaintiff punitive damages in an amount to be determined at trial;

    d. Enjoining Defendant from contacting Plaintiff;

    e. Award any other relief this Honorable Court deems equitable and just.


 Dated: December 27, 2019                               Respectfully submitted,

 s/ Nathan C. Volheim (Lead Attorney)                   s/Taxiarchis Hatzidimitriadis
 Nathan C. Volheim, Esq. #6302103                       Taxiarchis Hatzidimitriadis, Esq. #6319225
 Counsel for Plaintiff                                  Counsel for Plaintiff
 Admitted in the Southern District of Indiana           Admitted in the Southern District of Indiana
 Sulaiman Law Group, Ltd.                               Sulaiman Law Group, Ltd.
 2500 South Highland Ave., Suite 200                    2500 South Highland Ave., Suite 200
 Lombard, Illinois 60148                                Lombard, Illinois 60148
 (630) 568-3056 (phone)                                 (630) 581-5858 (phone)
 (630) 575-8188 (fax)                                   (630) 575-8188 (fax)
 nvolheim@sulaimanlaw.com                               thatz@sulaimanlaw.com




                                                  11
